Citation Nr: 0029139	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 1999 the 
veteran testified before the undersigned Veterans Law Judge 
at a personal hearing at the RO.  This appeal was previously 
before the Board and was remanded to the RO in October 1999.


FINDING OF FACT

The veteran's service-connected hemorrhoids are not large, 
thrombotic, or irreducible, with excessive redundant tissue.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for hemorrhoids, and, as such, his claim for the 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, since this issue arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
After reviewing the evidence of record, which includes a 
recent VA examination, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required to meet the duty to assist the veteran in 
this regard.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In September 1997, the veteran was granted service connection 
for his hemorrhoids disability, and a noncompensable 
disability rating was assigned, effective May 1, 1997, 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Diagnostic Code 7336 provides that mild or moderate 
hemorrhoids warrant a noncompensable evaluation.  A 10 
percent evaluation requires large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.

A July 1997 VA examination noted a history of hemorrhoids.

At the June 1999 hearing, the veteran did not give testimony 
concerning his hemorrhoids.

At a February 2000 VA examination, the veteran indicated that 
he had regular bowel movements with an occasional, minimal 
amount of blood on the paper.  Examination of the rectal area 
was "negative essentially with some scarring after 
hemorrhoidectomy."  The diagnosis was status post 
hemorrhoidectomy in 1972.

The evidence of record does not shown that the veteran has 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue.  The most recent examination noted that 
rectal examination was essentially negative except for some 
scarring.  As such , the preponderance of the evidence is 
against entitlement to a compensable evaluation under Code 
7336.  To the extent that the residual scarring might 
arguably allow for evaluation under Code 7804 for scars, 
there is no evidence that the scars are tender and painful on 
objective demonstration, and so a compensable rating would 
not be warranted under Code 7804.   

As the preponderance of the evidence is against the claim for 
a compensable evaluation for the veteran's hemorrhoids 
disability, it follows that the provisions of 38 U.S.C.A. § 
5107(b) do not otherwise provide a basis for a favorable 
determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's hemorrhoids have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The appeal is denied.




		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

